 



 

Exhibit 10.1

 

AMENDMENT NO. 10 AGREEMENT

 

This Amendment No. 10 Agreement (this “Amendment”) is dated as of December 20,
2018 by and between Dominion Capital LLC (the “Holder”) and DPW Holdings, Inc.,
a Delaware corporation (the “Company”).

 

 

Recitals

 

A.The Company has executed various documents concerning credit extended by the
Holder, including, without limitation, the Securities Purchase Agreement dated
as of May 15, 2018 (the “May Agreement”), the Transaction Documents (as defined
in the May Agreement) and, more specifically, the Senior Secured Convertible
Promissory Note dated May 15, 2018 and originally due November 15, 2018 (the
“May Note”), the Senior Secured Convertible Promissory Note dated July 2, 2018
and due January 1, 2019 (the “July Note”) acquired pursuant to a Securities
Purchase Agreement dated as of July 2, 2018 and the Senior Secured Convertible
Promissory Note dated September 2, 2018 (the “September Note”) and due February
28, 2019 acquired pursuant to a Securities Purchase Agreement dated as of
September 2, 2018, as such documents have been amended to date.

 

B.The Holder and the Company desire to further amend the May Note, July Note,
September Note and other Transaction Documents as follows:

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the May Note, the July Note and the
September Note, as applicable, and the other Transaction Documents.

 

2.Amendments.

a.Ault & Company, Inc. (“A&C”) will provide a Corporate Guarantee (the “CG”) of
the performance of the Company and its subsidiaries on $4.35 million of
outstanding obligations due under the May Note, the July Note, the September
Note and the Purchase Order funding in Section 2.e of this Amendment after a
sixty (60) calendar day cure period. This CG will be released immediately once
both of the following events shall have occurred:

 

i.No Event of Default (“Default”) exists under any outstanding obligations due
the Holder pursuant to the May Note, the July Note, the September Note, the
Transaction Documents and the Purchase Order funding in Section 2.e of this
Amendment unless the Default is waived by the Holder in writing in its sole
discretion; and

 

ii.Completion of a direct investment into the Company by A&C, at its sole and
absolute option with no obligation to invest, of no less than $11,000,000 by
June 30, 2019 and the Company has fully complied with Section 2.d of this
Amendment. The terms of such investment shall be determined at the sole
discretion of the Company’s Board of Directors.

 

b.The CG amount of $4.35 million shall be reduced by twenty-five percent (25%)
for each one ($1.00) dollar reduction in principal. For example, when principal
payments of $1 million have been received by the Holder, the CG amount shall be
$4.10 million.

 

c.The July Note and the September Note shall be repaid as per the terms of the
Voluntary Prepayment provisions of Section 2(d) thereof (within 121-180 days)
based upon two equal payments of principal plus interest and other amounts due
as per the transaction documents related to each of the July Note and the
September Note. The first payment shall be due February 15, 2019 and the second
payment shall be due May 15, 2019.

 

d.Until the Holder has been paid in full amounts due pursuant to the May Note,
the July Note, the September Note, and the Purchase Order funding in Section 2.e
of this Amendment, the Holder shall receive forty percent (40%) of the following
net proceeds received by the Company within three (3) business days of receipt.
The proceeds shall be applied towards retirement of outstanding obligations due
to the Holder (a) first, to the Amortization payments of the May Note; (b) then
to all sums due under the July Note; (c) then to all sums due under the
September Note and (d) then to the remaining sums due under the May Note:

 

i.Investments by A&C or any third party into the Company.

 

  

 



 

ii.Any proceeds received by Digital Power Lending, LLC, or the Company
including, but not limited to, from the repayment of loans to I.AM, Inc., and
investments and/or loans to Avalanche International Corporation (“AVLP”). This
excludes account receivable payments from AVLP to the Company.

 

e.The Holder shall provide secured Purchase Order funding to the following
subsidiaries of the Company:

 

i.$200,000 directly to Microphase Corporation (“Microphase”) to purchase parts
(which funds shall be held in escrow by the Holder’s legal counsel and sent
directly to vendors based upon relevant supporting documentation).  Microphase
shall repay such principal amount as it ships and bills these purchase orders
directly from its revolving credit facility over a period of ninety (90) days. 
The Holder shall receive 10% annual simple interest, paid monthly in arrears, on
the outstanding principal balance due from Microphase.

 

ii.$500,000 directly to Enertec Systems 2001 Ltd. (“Enertec”) to purchase
parts.  Enertec shall repay such principal over the fourth, fifth and sixth
months in equal installments.  The Holder shall receive 10% annual simple
interest, paid monthly in arrears, on the outstanding principal balance due from
Enertec.

 

f.The Holder shall receive via wire transfer in USD the true-up payment due from
the Company related to the first December Payment, as defined in Amendment No. 9
dated as of December 7, 2018, no later than 4:00 P.M. EST on December 31, 2018.

 

g.The Company shall take all steps necessary to increase the Holder’s share
reserve with the Company’s transfer agent to an aggregate of 125,000,000 shares
of its common stock within three (3) trading days, subject to an approval of an
increase in the authorized shares of common stock by the Company’s stockholders.
The reserve shall be released by 12,500,000 shares for every $1,000,000
retirement of outstanding obligations excluding the Purchase Order funding.

 

3.       Representations and Warranties. When the Company signs this Amendment,
the Company represents and warrants to the Holder that: (a) this Amendment is
within the Company’s powers, has been duly authorized, does not conflict with
any of the Company’s organizational papers and is the legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Company are duly appointed officers or other representatives of the Company with
authority to execute and deliver this Amendment on behalf of the Company.

 

4.       Effectiveness. The Parties agree to take all required steps to fully
implement this Amendment by December 26, 2018.

 

5.       Effect of Amendment; References.

 

a.Except as expressly amended hereby, all of the terms and conditions of the May
Note, the July Note and the September Note shall remain unchanged and in full
force and effect and the Company hereby reaffirms its obligations under the May
Note, the July Note and the September Note, as amended by this Amendment, as
applicable, without defense, right of set off or recoupment, claim or
counterclaim of any kind or nature (and to the extent there exists any such
defense, right of set off or recoupment, claim or counterclaim on the date
hereof, the same is hereby forever released, discharged and waived by the
Company). The Company hereby reaffirms as of the date hereof its representations
and warranties under each of the Transaction Documents.

 

b.This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the May Note, the July Note and the September
Note, (ii) is not intended to be, nor shall it be construed to create, a
novation or an accord and satisfaction of any obligation or liability of the
Company under the May Note, the July Note and the September Note, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Holder
may now have or may in the future have under or in connection with the May Note,
the July Note and the September Note.

 

c.All references in any Transaction Document to any other Transaction Document
amended hereby shall be deemed to be a reference to such Transaction Document as
amended by this Amendment, if and as applicable.

 

6.       Miscellaneous.

 

a.This Amendment shall be governed by and construed in accordance with the laws
of the state provided in the May Agreement.

 

 - 2 - 

 



 

b.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.

 

c.The Company shall disclose this Amendment with the Commission by 9:30 a.m.
(Eastern Time) on December 21, 2018.

 

d.The Company shall reimburse the Holder for its reasonable costs in entering
into this Amendment in addition to any other costs incurred by the Holder and
not paid by the Company on or before December 28, 2018.

 

 

[Remainder of page intentionally blank.]

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above.

 

 

 

  DPW HOLDINGS, INC.             By:         Name: Milton C. Ault III      
Title: Chief Executive Officer             Facsimile No. for delivery of
Notices:                                     DOMINION CAPITAL LLC            
By:         Name: Mikhail Gurevich      

Title: Managing Member, Dominion Capital Holdings LLC as

 Managing Member of Dominion Capital LLC

            Facsimile No. for delivery of Notices:                              
      Ault & Company, Inc., as related to Sections 2.a and 2.b             By:  
      Name: Milton C. Ault III       Title: Chief Executive Officer            
Facsimile No. for delivery of Notices:  

 

 

- 4 -



 

